409 So. 2d 524 (1982)
Bert L. HAWKS and Sandra S. Hawks, His Wife, Appellants,
v.
Michael A. WALKER, Herbert H. Walker, et al., Appellees.
No. 81-829.
District Court of Appeal of Florida, Fifth District.
February 10, 1982.
Mark S. Peters of Blumenthal, Stevens, Schwartz & Riley, P.A., Merritt Island, for appellants.
W.C. Airth, Jr., of Fowler, Williams & Airth, P.A., Orlando, for appellees.
*525 DAUKSCH, Chief Judge.
This is an appeal from an "Order requiring that there be declared a set-off... ." Even assuming this is an appealable order, the notice of appeal was not timely filed and this court lacks jurisdiction to consider the matter further. Appellant's statements as to the dates when the order appealed was rendered and the notice of appeal was filed are patently wrong and the record is clear and obvious that the order appealed was rendered on May 15, 1981 and the notice of appeal was not filed until June 16, 1981 some 32 days later. A timely notice of appeal must be filed within 30 days in order for this court to have jurisdiction; late filing is a defect no one can correct, not even the court. Fla.R.App.P. 9.110(b). Dibble v. Dibble, 377 So. 2d 1001 (Fla. 3d DCA 1979); Perego v. Robinson, 377 So. 2d 834 (Fla. 5th DCA 1979), cert. den., 388 So. 2d 1116 (Fla.).
APPEAL DISMISSED.
FRANK D. UPCHURCH, Jr., and SHARP, JJ., concur.